Title: To John Adams from Robert Stevens, Jr., 22 September 1819
From: Stevens, Robert, Jr.
To: Adams, John


				
					Sir—
					Newport RI. 22nd: Septr 1819
				
				Judging that your known goodness will pardon this intrusion—I take the freedom to apologise for not calling to have taken leave, as was my intention.—receiving a letter from my Father stating a sudden indisposition of my Mother, I left every other consideration, and after an absence of 4 years & 1 month, arrived only in time to close the eyes of my tender & revered parent; this was all that was permitted me, to do for her, who had done so much for me; her reason had departed, She did not! could not be made to know me!In case Sir, you should so far incline to favor my views, as to grant me a line to the Executive, its importance would be great and I should endeavor by my conduct, to prove my gratitude commensurate with your kindness. As I cannot be known to you Sir, I will request Mr B Jay to state to you my character. With the greatest respect to your family—I have the honor to assure you I am Sir—Y M O & H St 
				
					Robert Stevens Junr
				
				
			